Dismissed and Memorandum Opinion filed June 13, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00473-CR

                 JAVIER ALEJANDRO LOSOYA, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1155961

                 MEMORANDUM                      OPINION


      After a plea of guilty, the trial court deferred adjudication of guilt and
assessed five years’ deferred adjudication probation on May 1, 2008. Appellant’s
notice of appeal was not filed until May 13, 2013.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). If an appeal is not timely perfected, a court of appeals does not
obtain jurisdiction to address the merits of the appeal. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). Under those circumstances it can take no action
other than to dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Boyce, Jamison, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2